Action to recover damages for the fraud of defendants in procuring favorable determinations by the Office of Price Administration and the Municipal Court as to their good faith in representing that they sought possession of an apartment, occupied by plaintiff, for the purpose of making alterations. Order denying motion to dismiss the complaint for insufficiency, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. (David v. Fayman, 273 App. Div. 408.) Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [190 Misc. 665.]